DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US Patent No.: 4,449,992 hereinafter “Yamada”) in view of Dobbs et al. (US Publication No.: 2002/0185266 hereinafter “Dobbs”).
With respect to claim 1, Yamada discloses an advanced energy recovery ventilator (Fig. 1 and 11) comprising: a composite ion exchange membrane comprising (Col. 7, line 56-Col. 8, line 69): a porous polyolefin support layer having a thickness and comprising a plurality of pores that extend through the thickness (Col. 6): an intake side (Fig. 11, intake air at 6); an extract side that is opposite the intake side (Fig. 11, intake air is extracted at 7): an intake air inlet for receiving Intake air (6), an exhaust air outlet (7): wherein intake air enters the intake air Inlet, passes by the intake side of said composite ion exchange membrane (10) and exits the exhaust air outlet of the energy recovery ventilator as exhaust air (Fig. 11); an extract air inlet for receiving extract air (Fig. 11, 8); a supply air outlet (Fig. 11, 9): wherein extract air enters the extract air inlet, passes by the extract side of said composite ion exchange membrane and exits the supply air outlet of the energy recovery ventilator as supply air (Fig. 11).
Yamada discloses having a gas permeability of at least 50 seconds/100cc (Col. 2, lines63-64) but does not disclose an ionomer coupled to the porous support layer wherein the composite ion exchange membrane is non-permeable, having a Gurley Densometer reading of at least 500 seconds.
Dobbs teaches an ionomer coupled to a porous support layer (Para 0010-0012 & 0040) and the membrane can be selected based upon the physical properties of membrane (Para 0046) and can have a Gurley Densometer reading at least 500 seconds and can be a sulfonated polymer membrane (Para 0040-0045. Applicants specification explains a sulfonated polymer membrane meets this limitation in applicants figure 7). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the support layer of Yamada with an ionomer having a Gurley Densometer reading at least 500 seconds as taught by Dobbs to improve the heat exchangers ability to improve heat transfer and less expensive to manufacture (Para 0010 and 0013).
With respect to claim 2, Yamada and Dobbs teach the advanced energy recovery ventilator of claim 1 as discussed above. Yamada also discloses wherein the extract air is hotter than the supply air (Fig. 11, supply air 6 is from outside air and can vary depending upon the outdoor air and can be cooler than the extract air).
With respect to claim 3, Yamada and Dobbs teach the advanced energy recovery ventilator of claim 1 as discussed above. Yamada also discloses wherein the exhaust air is hotter than the intake air (Fig. 11, exhaust air 9 can exchange heat with 6 and be hotter than the intake air 8).
With respect to claim 4, Yamada and Dobbs teach the advanced energy recovery ventilator of claim 1 as discussed above. Yamada also discloses wherein the extract air comprises moisture and wherein said moisture in the extract air is transferred through the composite ion exchange membrane to the intake air (Fig. 11 and Col. 1, lines 6-12, 29-46 and Col. 2, lines 54-64).
With respect to claim 5, Yamada and Dobbs teach the advanced energy recovery ventilator of claim 1 as discussed above. Yamada also discloses wherein the porous support layer comprises expanded porous polyethylene (Col. 5, lines 33-66).
With respect to claim 6, Yamada and Dobbs teach the advanced energy recovery ventilator of claim 5 as discussed above. Dobbs also teaches wherein the ionomer is imbibed into the expanded porous polyethylene (Para 0040).
With respect to claim 7, Yamada and Dobbs teach the advanced energy recovery ventilator of claim 6 as discussed above. Dobbs also teaches wherein the ionomer is imbibed into the pores of the polyolefin layer (Para 0040-0048).
With respect to claim 8, Yamada and Dobbs teach the advanced energy recovery ventilator of claim 1 as discussed above. Yamada also discloses wherein the support layer is polyethylene (Col. 5, lines 33-66).
With respect to claim 9, Yamada and Dobbs teach the advanced energy recovery ventilator of claim 8 as discussed above. Yamada also discloses wherein the support layer is expanded Ultra-High Molecular Weight porous Polyethylene (Col. 5, lines 33-66. The limitation of ultra-high molecular weight is very broad an does not further define the polyethylene since .001 can be higher than .0001).
With respect to claim 10, Yamada and Dobbs teach the advanced energy recovery ventilator of claim 1 as discussed above. Yamada also discloses wherein the support layer is polypropylene (Col. 5, lines 33-66).
With respect to claim 11, Yamada and Dobbs teach the advanced energy recovery ventilator of claim 1 as discussed above. Yamada also discloses wherein the ionomer is a styrene- based ion exchange ionomer (Col. 5, lines 33-66 polystyrene).
With respect to claim 12, Yamada and Dobbs teach the advanced energy recovery ventilator of claim 1 as discussed above. Yamada also discloses wherein the composite ion exchange membrane is less than 25 microns thick.
With respect to claim 13, Yamada and Dobbs teach the advanced energy recovery ventilator of claim 1 as discussed above. Yamada also discloses wherein tie composite ion exchange membrane is less than 15 microns thick.
With respect to claims 14-15, Yamada and Dobbs teach the advanced energy recovery ventilator of claim 1 as discussed above. Yamada also discloses wherein the composite ion exchange membrane is less than 10 microns thick (as per claim 14), is less than 5 microns thick (as per claim 15)(Col. 3, lines 43-52).
With respect to claims 16-17, Yamada and Dobbs teach the advanced energy recovery ventilator of claim 1 as discussed above. Yamada and Dobbs also teach wherein the composite ion exchange membrane comprises corrugations (Fig. 1 of Yamada and Fig. 6 of Dobbs).
With respect to claim 18, Yamada and Dobbs teach the advanced energy recovery ventilator of claim 1 as discussed above. Yamada also discloses wherein the composite ion exchange membrane is configured in an exchange module comprising a plurality of flow channels configured from corrugated composite ion exchange membrane (Fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763